AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case (NOTE: ldentify Changes with Asterisks (*))

 

 

Shcet l
UNITED STATES DISTRICT COURT
District of NEVADA
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
STEVEN STREIT Case Number: 3:18-cr-27-LRH~WGC
USM Number: **54667-048
Date of Original Judgment: 4/9/2019 Kate Berry, AFPD
(Or Date of Last Amended Judgmenl) Defendant’s Attomey

Reason for Amendment:
n Correction of Sentence on Remand ( l8 U.S.C. 3742(f)(l) and (2))

n Reduction of Sentence for Changed Cincumstances (Fed. R. Crim.

P. 35(b))
n Correction of Sentence by Sentencing Court (Fod. R. Crim. P. 35(a))
8 Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

g Modiflcation of Supervision Conditions (18 U.S.C. §§ 3563(¢) or 3583(e))
U Modification of lmposed Ten'n of lmprisonment for flxtraordinary and
Compelling Rmsons(l8 U.S.C. § 3582(¢)(|))

n Modiflcation of lmposed Telm of lmprisonment for F.etmactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(0)(2)»

|:| Dire¢¢ Mouon to ois¢rici conn movant co l:| 2a u.s.c. § 2255 or
|:| ls u.s.c. § 3559(¢)(7)

I:l Moditication of Restitution 0rder(l8 U.S.C. § 3664)

VVVVVVVVVVVVVVV

THE DEFENDANT:
E pleaded guilty to count(s) l of the Superseding Infonnation and Forfeiture Provision filed l l/l3/18

I:] pleaded nolo contendere to count(s)

 

which was accepted by the court.
I:l was found guilty on count(s)

 

aher a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Couot
18, U.S.C., 2422 (b) Coercion and Enticement of a Minor 3/1/2018 l
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is impcsed pursuant to

the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)

 

I:l Count(s) I:I is I:I are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any changez of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

4/8/2019

 

 

Date of Imposition of Judgment

 

 

   

Signa e of Judge

Larry R. Hicks, United States District Judge
Name and Title of Judge

‘)f//s'_/M

Date

AO 245C (Rev. 02/| 8) Amended judgment in a Criminal Case

Sheet 2 ¢ lrn risonment
_W
DEFENDANT: Steven Streit
CASE NUMBER: 3:18.cr~27-LRH~WGC

IMPRISONMENT
The defendant is hereby committed to the custody of the l-`ederal Bureau of Prisons to be imprisoned for a total
term of: ONE HUNDRED AND FIFTY (150) MONTI-IS
X The court makes the following recommendations to the Bureau of Prisons:
FCI TERMINAL ISLAND, CA

XThe defendant is remanded to the custody of the United States Marshal.

 

 

 

|I| The defendant shall surrender to the United States Marshal for this district:
|:l at |:l a.m. Cl p.m. on
|:l as notified by the United States Marshal.
|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pr..sons:
Cl before 2 p.m. on
|Il as notified by the United States Marshal.
|J as notified by the Probation or Pretrial Services Office.
RETURN
I have executed this judgment as follows:
Defendant delivered on to
a . with a certified copy of this judgment

 

 

UN|TED STATES MARSHAL

 

DEPUTY UN|TED STATES MARS HAL

AO 245C (Rev. 02/| 8) Amended Judgment in a Criminal Case
Sheet 3 - Su ised Release
__h___ -Tuagmeni - page 3 cl 7

DEFENDANT: Steven Streit
CASE NUMBER: 3:18-cr-27-LRH-WGC

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: LIFETIME

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
|:l The above drug testing condition is suspended, based on the court's determination that you
pOS¢ a lOW risk Of future Substal‘lce abuSC. (check if applicable)

Nt_

4. C| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
X You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

6. X You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. c 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, or are a student, or were convicted of a qualifying offense. (check ifapplicable)

7. |:l You must participate in an approved program for domestic violence. (check ifapplicab/e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

AO 245C (Rev. 02/|8) Amended Judgment in a Criminal Case

Sheet 3A - Su ised Release
_h___u"dgmeni - page 5 of '7

DEFENDANT: Steven Streit
CASE NUMBER: 3:18-cr-27-LRH-WGC

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

SJ':'*

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions fi'om the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit \he probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation of.icer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as yo\u' position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

¥ou must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchukus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office User Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's signature Date

AO 245C (Rev. 02/| 8) Amended Judgment in a Criminal Case
Sheet 3D ~ Su ised Release
'-*' ' " -'-' ' _ Judgmeni-page goff

DEFENDANT: Steven Streit
CASE NUMBER: 3:18»cr-27-LRH-WGC

SPECIAL CONDITIONS OF SUPERVISION

l. Search and Seizure - You shall submit to the search of your person, property, residence, or automobile under your
control by the probation officer or any other authorized person under the immediate and personal supervision of the
probation officer, without a search warrant to ensure compliance with all conditions of release,

2. Sex Offender Treatment - You must participate in a sex offense-specific treatment program, and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program (]:-rovider, location,
modality, duration, intensity, etc.). You may be required to contribute to the costs of treatment based on your ability to

Pay~

3. No Pornograghy - You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256(5)), or any
photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means, of “sexually explicit conduct” (as defined in 18 U.S.C. § 2256(2)) involving
children, or “actual sexually explicit conduct” (as defined by 18 U.S.C. § 2257 (h)(l)) involving adults, that would
compromise your sex offense-specific treatment. These restrictions do not apply to materials necessary to, and used
for, any future appeals, or materials prepared or used for the purposes of sex-offender treatment.

4. Polygragh Testing - You must submit to periodic polygraph testing at the discretion of the probation officer as a means
to ensure that you are in compliance with the requirements of your supervision or treatment program.

5. Comguter Search - You must submit your computers (as defmed in 18 U.S.C. § 1030(3)(1)) or other
electronic communications or data storage devices or media, to a search. You must warn any other people who use these
computers or devices capable of accessing the lntemet that the devices may be subject to searches pursuant to this
condition, A probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists
that there is a violation of a condition of supervision and that the computer or device contains evidence of this violation.
Any search must be conducted at a reasonable time and in a reasonable manner.

6. Comguter Search - Monitoring Software - To ensure compliance with the computer monitoring condition, you must
allow the probation officer to conduct periodic, unannounced searches of any computers (as defined in 18 U.S.C.
§1030(e)(1)) subject to computer monitoring These searches shall be conducted for the purposes of determining
whether the computer contains any prohibited data prior to installation of the monitoring software; to determine whether
the monitoring software is fianctioning effectively after its installation; and to determine whether there have been
attempts to circumvent the monitoring software aher its installation. You must warn any other people who use these
computers that the computers may be subject to searches pursuant to this condition,

7. Place Restriction - Children Under 18 - You must not go to, or remain at, any place primarily used by minors,
including parks, schools, playgrounds, and childcare facilities.

8. Minor Prohibition - You must not have direct contact with any child you lmow or reasonably should know to be under
the age of 18 without the permission of the probation officer. If you do have any direct contact with any child you
know or reasonably should loiow to be under the age of 18 without the permission of the probation cfficer, you must
report this contact to the probation officer within 24 hours. Direct contact includes written communication, in-person
communication, or physical contact. Direct contact does not include incidental contact during ordinary daily activities
in public places.

AO 245C (Rev. 02/| 8) Amended Judgment in a Criminal Case
Sheet 5 - Ciiminal Mow Penalties
u grnen - age o

DEFENDANT: Steven Streit
CASE NUMBER: 3:18-cr-27-LRH-WGC

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Bstitution
TOTALS $100 N/A WAIVED $N/A
|:| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.
|I| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. C 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered giori§y or Percentage
Clerk of Court

Attention: Finance

Case No.:

333 Las Vegas Blvd. South, Room 1334
Las Vegas, Nevada 89101

 

 

TOTALS $ $
|:l Restitution amount ordered pursuant to plea agreement $
C| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. C 3612(1). All of the payment options on
Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. C 3612(g).

El The court determined that the defendant does not have the ability to pay interest and it is ordered tha;:
Cl the interest requirement is waived for the |:| fine |:l restitution.

Cl the interest requirement for the |:l fine |:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, l 10, 1 10A, and 1 13A of Title 18 li`or offenses committed
on or after September 13, 1994, but before April 23, 1996.

AO 245C (Rev. 02/ l8) Amended Judgment in a Criminal Case

Sheet 6- Schedule of Pa ents
"_H'___- Judgmeni - Fage 7ol 7

DEPENDANT: Steven Streit
CASE NUMBER: 3:18-cr-27-LRH-WGC

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 

 

A X Lump sum payment of§100 due immediately, balance due
|J not later than . or
|I| in accordance with El C, Cl D, l:l E, or C| F below; or

B Cl Payment to begin immediately (may be combined with |:l C, |:l D, or |I| P below); or

C U Payment in equal (e.g., weekly, monthly, quarterly) installments of $
over a period of (e.g., months or years), to commence (e.g., 30 or 60

 

days) alier the date of this judgment; or

D Cl Payment in equal (e.g., weekly, monthly, quarte.'ly) installments of $
over a period of (e.g., months or years), to commence (e.g., 30 or 60 days) alier
release from imprisonment to a term of supervision; or

E |:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aRer release
from imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F |:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint an-:l Several Amount, and
corresponding payee, if appropriate.

|I| The defendant shall pay the cost of prosecution.
|I| The defendant shall pay the following court cost(s):

X The defendant shall forfeit the defendant's interest in the following property to the United States:
*SEE ATTACHED*

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fme
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

\COQ\IC\MA(»No-»

NNNNNNNNNr-¢r-¢r-¢i-¢i-¢i-¢r-i_r-¢i-¢
QO\IQ\LIIAUNl-‘O\QOQ\|O\U'|PUN'-‘O

Case 3:18-cr-00027-LRH-WGC Document 43 Filed 03/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:18-CR-027-LRH-WGC
Plaintiff, Final Order of Forfeiture
v.
STEVEN STR.EIT,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crirn. P. 32.2(b)(l) and (2) and 18 U.S.C. § 2428
based upon the plea of guilty by Steven Streit to the criminal offense, forfeiting the property
set forth in the Plea Agreement and the Forfeiture Provision of the Superseding Information
and shown by the United States to have the requisite nexus to the offense to which Steven
Streit pled guilty. Superseding Information, ECF No. 34; Change of Plea, ECF No. 32; Plea
Agreement, ECF No. 35; Preliminary Order of Forfeiture, ECF No. 38.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crirn. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site,
www.forfeiture.gov, consecutively from December 15, 2018, through January 13, 201'9,
notifying all potential third parties of their right to petition the Court. Notice of Filing Proof
of Publication, ECF No. 40.

/ / /

 

\QCQ\IO\UIAUNl-‘

NNNNNNNNNr-r-¢t-r-r-lt-t-li-t-lt-‘
OQ\IO\LA:BWN’-‘OOOQ\IO\MAUNl-*O

 

 

Case 3:18-cr-00027-LRH-WGC Document 43 Filed 03/26/19 Page 2 of 2

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS I-[EREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States of America
pursuant to Fed. R. Crirn. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
2428; and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

1. ASUS Laptop, Serial Number C9NOCV047897366;
2. Silver Apple iPhone 6 Plus, IMEI: 354387067364221, with Otter Box case
and cord; and
3. Silver Apple iPad 4 Tablet with black Otter Box case, Serial Number
F9FNN1VZFLML
(a11 of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the United States of America’s
management of any property forfeited herein, and the proceeds from the sale of any
forfeited property shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.
DATED this 26th day of March, 2019.

HO LE R. HI
UNITED STATES DISTRICT J'UDGE

 

